Citation Nr: 1720178	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-18 305		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for dermatitis (claimed as a skin condition of the body, hands, and feet).

3.  Entitlement to an effective date earlier than January 13, 1998, for the award of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent for a heart disability (Nehmer grant).

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

It is noted that the Veteran failed to report for his scheduled hearing in March 2017.  Therefore, as good cause has not been shown and no request to reschedule received, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The issues of entitlement to service connection for erectile dysfunction, entitlement to compensation under 38 U.S.C.A. § 1151 for dermatitis (claimed as a skin condition of the body, hands, and feet), entitlement to SMC based on loss of use of a creative organ, and entitlement to SMC based on the need for regular aid and attendance or at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received a request to reopen a previously denied claim for service connection for PTSD on January 13, 1998.
2.  The criteria for service connection for PTSD are not met prior to January 13, 1998.

3.  Entitlement arose no earlier than January 13, 1998 for an award of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 13, 1998, for the award of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 5111 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in September 2009, May 2012, and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appeal.

II.  Effective Dates of Claims

The Veteran seeks an effective date earlier than January 13, 1998, for the award of service connection for (PTSD).  The Veteran submitted a letter dated in March 2005 requesting an earlier effective date and argued his claim goes back to 1986.

Factual Background

In January 1980, the Veteran requested VA compensation for many disorders to include "mental problems."  In July 1980, VA received VA Form 21-526 from the Veteran, wherein he requested service connection for a nervous condition.  VA inpatient discharge summary (VA Form 10-1000) for the period of May 23, 1986 to May 30, 1986 reflects that the Veteran was admitted for alcohol dependence and detoxification, and to rule out PTSD.  It was noted that he had been referred from another facility for possible PTSD.  No confirmed diagnosis for PTSD is shown.  Another VA inpatient discharge summary (VA Form 10-1000) for the period of June 3, 1986 to July 2, 1986 reflects that the Veteran was admitted for alcohol dependence.  There were no complaints or findings for PTSD.  In June 1989, the Veteran filed an application for service connection for PTSD.  See VA Form 21-526 (June 1989).

A September 1989 rating decision denied service connection for PTSD as there was no diagnosis for PTSD.  The RO notified the Veteran of that decision in an October 1989 letter.

In August 1993, the Veteran requested service connection for PTSD.  See VA Form 21-4138 (August 1993).  A letter dated September 1993 notified the Veteran that his claim had been previously denied and required new and material evidence to reopen the matter.  In a March 1995 rating decision, the RO denied the claim for service connection for PTSD as new and material evidence had not been submitted to reopen the matter.  It is noted that VA treatment records reviewed at this time showed no diagnosis for PTSD and no VA PTSD examination was conducted.  STRs were again reviewed.  The RO notified the Veteran of the unfavorable decision by a letter dated in March 1995.
On January 13, 1998, VA received a claim for service connection for PTSD from the Veteran.  See VA Form 21-4138 (January 1998).

A letter dated June 1998 from a VA nurse with the VA's Center for Stress Recovery indicated that the Veteran began treatment for PTSD at the Center for Stress Recovery in April 1998.  Also, VA obtained VA treatment records showing that the Veteran had been hospitalized for psychiatric problems to include PTSD in 1998.  The RO denied the claim to reopen in a January 1999 rating decision.  The RO notified the Veteran of this decision in a February 1999 letter.

The Veteran submitted a statement dated January 1999 describing his in-service stressor.

A private psychological evaluation dated April 1999 reflects the examiner's opinion that the Veteran had PTSD.  The evaluation report noted that the Veteran had presented following a work related incident wherein the Veteran ran over a VA patient that jumped in front of his vehicle (truck) and committed suicide while the Veteran was employed by VA as a truck driver.  This incident "opened up all of the traumatic memories of life and death incidents while he was in Vietnam."  The examiner identified specific combat stressors and current symptoms underlying the diagnosis for PTSD.

The RO granted service connection for PTSD in an April 2001 rating decision, effective from January 13, 1998.  See Rating Decision (April 2001).  In addition to the April 1999 private psychological evaluation, the RO considered a November 2000 response from the Department of Army, U.S. Armed Services Center for Research of Unit Records and military personnel records received in December 2000.  This evidence disclosed that the Veteran served in Vietnam from July 1968 to July 1969.  His military occupation was artillery mechanic.  He was awarded the Vietnamese Service Medal Army Commendation Medal and Republic of Vietnam Campaign Medal with 60 device.  He was involved in the Vietnamese Counter-offensives Phase V and VI and the TET/69 Counter offensive.  Additionally, the Veteran's assignments showed that he had been exposed to numerous mortar rounds, small arms fire, and a ground attack.
The RO further considered other service records and a VA examination report.  In December 2000, VA obtained military personnel records to include operational reports and lessons learned reports corroborating the Veteran's combat involvement while serving in Vietnam.  In February 2001, a VA PTSD examination confirmed the diagnosis for PTSD due to combat experiences in Vietnam.

Legal Criteria

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(q)(2).

Analysis

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than January 13, 1998 is not warranted.

VA received a claim to reopen the Veteran's previously denied claim for service connection for PTSD on January 13, 1998.  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q)(2).  Therefore, the effective date for the grant of service connection is appropriately January 13, 1998.

In this case, the RO denied service connection for PTSD in September 1989, January 1999, and March 1995 rating decisions.  The RO notified the Veteran of the adverse decisions by letter.  No appeal was filed and the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board has considered whether new and material evidence had been submitted after the March 1995 denial of benefits and prior to expiration of the appeal period. See 38 C.F.R. § 3.156(b) (New and Material Evidence-Pending claim).  The record shows that VA received various submissions.  The RO denied service connection for PTSD in the March 1995 because there was no evidence showing a current diagnosis of PTSD.  The evidence received during the applicable period did not show a confirmed diagnosis of PTSD, which was an unestablished fact necessary to establish the claim.  See generally 38 C.F.R. § 3.156(a).  It is noted that entitlement to service connection for PTSD requires:  Medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board accepts that the Veteran had psychiatric problems prior to January 13, 1998.  However, the record shows no diagnosis for PTSD related to service prior to January 13, 1998.  Therefore, entitlement could not have arisen prior to that date because the criteria for establishing a claim of service connection for PTSD had not been met-and specifically, evidence showing a diagnosis of PTSD.  Also, the Board notes that a medical record showing treatment or complaints is not by itself a written communication requesting a determination of entitlement or a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Therefore, any medical records showing the existence of PTSD type symptoms or complaints, and/or treatment prior to January 13, 1998, does not constitute a claim for benefits, and does not meet the criteria for an effective date prior to January 13, 1998, based on a reopened claim for benefits.

The Board has further considered the provision of 38 C.F.R. § 3.156(c) in view of the fact that the RO's grant of service connection for PTSD in the April 2001 rating decision was based, in part, on service department records that had not been previously associated with the record.  However, the Board finds that 38 C.F.R. § 3.156(c) is not applicable to the present case as the revisions to 38 C.F.R. §§ 3.156(c) and 38 C.F.R. § 3.400(q), which allow for de novo review and revision of a decision based on receipt of relevant official service records, did not become effective until October 6, 2006.  The law is applicable to claims made on or after October 6, 2006.  In this case, the receipt of relevant official service records and the award of service connection were both prior to October 6, 2006-the effective of the revised regulations.

Notwithstanding the above, the Board observes that even had 38 C.F.R. § 3.156(c) applied to the current case, this would not warrant an effective date prior to January 13, 1998 because it too provides that the effective date of an award is the date entitlement arose or the date VA received the previously-decided claim, whichever is later.  38 C.F.R. § 3.156 (c)(3) (emphasis added).  Again, the record shows that entitlement arose no earlier than January 13, 1998 as prior to this date the criteria for establishing entitlement to service connection for PTSD were not met.

In summary, neither the service records nor the medical records provide a basis to award an effective date earlier than January 13, 1998, based on an award of service connection where a claim is reopened and allowed after a final denial.  In such circumstances, the date of the receipt of the "new claim or the date entitlement arose, whichever is later" is the effective date of the award.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2).

Accordingly, the claim for an earlier effective date is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 13, 1998 for the award of service connection for PTSD is denied.


REMAND

1.  Service Connection - Erectile Dysfunction (ED).

The Veteran seeks service connection for ED.  He submitted a claim for VA compensation in March 2012.  The Board reviewed the record.  STRs show no complaints or findings for ED; medical records dated since service show complaints of ED around May 2001; and the RO obtained a negative VA medical opinion on secondary service connection dated in February 2014, prepared by a physician's assistant.

After careful consideration, the Board finds that the February 2014 VA medical opinion is inadequate.  The medical opinion is incomplete as it does not address all the Veteran's service connected disorders when addressing secondary service connection; and it does not address whether there is aggravation of nonservice-connected ED by service-connected disability.  Also, the medical opinion is contradictory in parts as there is an early conclusion that the "drug and alcohol abuse are less likely than not the cause of the veteran's ED" and a later conclusion that alcohol abuse is the "biggest factor" to cause impotence.  See VA Exam (February 2014).

Therefore, in view of the above, remand is necessary for another VA medical opinion.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

2.  Compensation Under 38 U.S.C.A. § 1151

The Veteran requested in July 2013 service connection for a skin disorder under 38 U.S.C.A. § 1151.  He avers that he has a skin condition of the hands and feet from the "prescribed medication Humira" with "permanent residuals of skin reaction."  He argues that he never should have been prescribed this medication given that he has ischemic heart disease.  See VA Form 21-4138 (July 2013).

While a VA medical opinion dated in February 2014 addressed the 1151 claim, a VA examination of the Veteran in this matter has not been conducted.  The February 2014 VA medical opinion acknowledged that the Veteran had dermatitis as a reaction to Humira per his treating dermatologists, but that this condition "may not be chronic."  The physician's assistant providing that opinion concluded that there is no evidence of additional disability proximately due to carelessness negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment or examination; that the proximate cause of the dermatitis was not the result of an event not reasonably foreseeable based on what a reasonable health care provider would have foreseen; and that the risks associated with treatment are the types of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

After careful consideration, the Board finds that the February 2014 VA medical opinion is inadequate for resolving the appeal and, therefore, remand for a VA examination with a medical opinion is necessary to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The February 2014 VA medical opinion provided a clear opinion but it lacked a complete rationale for the medical conclusions.  Furthermore, the opinion does not appear to have been prepared by a medical professional with any expertise in dermatological disorders and, without an in-person examination, the conclusion or suggestion that there is no additional disability seems in contradiction to the VA treatment records.

Therefore, remand is required.

3.  Evaluations of Service-Connected Heart Disability

The Veteran submitted a claim for ischemic heart disease in March 2012.  See VA Form 21-4138 (March 2012).  In a December 2013 rating decision, the RO granted service connection for "ischemic heart disease (coronary artery disease)" at 10 percent (effective from April 7, 2006) under Diagnostic Code 7005 of the VA Rating Schedule based on "Continuous medication required."  The Veteran seeks an initial evaluation in excess of 10 percent for heart disability.  See Notice of Disagreement (February 2014).

Diagnostic Code 7005 provides a minimum 10 percent rating where testing shows a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In this case, report of VA examination dated in November 2013 reflects that the Veteran has non-obstructive coronary artery disease (CAD), not ischemic heart disease.  By history, the Veteran underwent catheterization and angiography in October 2013; and the Veteran has had no percutaneous coronary intervention (PCI), myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic cardioverter defibrillator (AICD).  Congestive heart failure was shown.  A cardiac functional assessment showed that the Veteran could perform 8.3 METs on exercise testing-which is the result of the most recent testing of December 2011; also, diagnostic testing performed in December 2011 showed cardiac hypertrophy or dilation with a left ventricular ejection fraction (LVEF) of 43 percent.

The November 2013 VA examination report reflects that: (1) The Veteran's CAD less likely than not accounts for any cardiac abnormality shown because it is not hemodynamically significant; (2) The Veteran's congestive heart failure is more likely than not a result of chronic hypertension-which is not a service-connected disability; (3) The Veteran's diminished METs, diminished left ventricular ejection fraction (LVEF), and findings for left ventricular dilatation are less likely than not due to ischemic heart disease or his non-hemodynamically significant CAD because there is no history or evidence of ischemic damage to the heart; (4) Neither METs nor LVEF measurements accurately describes how the Veteran's CAD has impacted his cardiac function because the medical findings show that "his CAD has not reached the threshold needed to result in any changes in cardiac structure or function;" (5) The Veteran's hypertension and valvular disease are not caused by his CAD and these conditions have caused his diminished LVEF; and (6) The Veteran's diminished METs are due to co-morbid conditions (i.e. chronic obstructive pulmonary disease and spinal stenosis, which are not caused by CAD).  In an addendum dated in November 2013, the examiner stated that "Calcifications of the coronary arteries identified on CT in 2006 do indicate that the veteran s non-obstructive coronary artery disease was present at that time."

The Board has carefully reviewed the evidence of record and, in particular, the 2013 VA heart examination report.  The Board finds that the 2013 VA examination report, while identifying those conditions not associated with the Veteran's service connected CAD, does not clearly identify the manifestation of the service-connected disability or the test results that best measure the degree of impaired cardiac functional associated with the service connected disability - which according to the November 2013 VA examination report is separate and discrete from that impairment associated with CHF, valvular disease, and cardiac hypertrophy or dilation.  The November 2013 VA examination report states that the Veteran's diminished METS or LVEF values are not valid indicators of the impairment associated with his service connected CAD, but does not indicate which, if any, objective testing would be a valid indicator of the impairment associated with CAD.

Therefore, remand for a VA medical opinion to identify those symptoms associated with CAD and, to the extent feasible, the cardiac functional impairment associated with CAD is necessary.  The current evidence of record does not provide enough information for the Board to determine the appropriate disability evaluation for service-connected "ischemic heart disease (coronary artery disease)."

4.  SMC for Loss of Use of Creative Organ and Based on the Need for Regular Aid and Attendance or at the Housebound Rate

It is noted that the issue of entitlement to SMC based on loss of use of a creative organ is inextricably intertwined with the claim for service connection for erectile dysfunction.  Likewise, the issue of SMC based on the need for regular aid and attendance or at the housebound rate is inextricably intertwined with the claim for increase for heart disorder.  As such, consideration of these matters is deferred pending resolution of the claims for service connection for erectile dysfunction and an initial evaluation in excess of 10 percent for heart disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained from a physician in the field of genitourinary medicine to determine whether the Veteran's erectile dysfunction is etiologically related to service-connected disability.  The claims file must be reviewed and the review noted in the report.  The following questions should be answered.

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to service-connected disability and/or medications taken to treat symptoms of those disorders?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated by service-connected disability and/or medications taken to treat symptoms of those disorders?

The Veteran's service-connected disorders include PTSD, low back disability with radiculopathy, cystic acne, and heart disease.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the medical opinion is required. The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  The Veteran should be scheduled for a VA examination by a dermatologist not employed with the Cleveland VA Medical Center.  A complete medical history should be obtained.  All skin disorders should be diagnosed to include the date of onset, to the extent feasible.  The claims file must be reviewed and the review noted in the report.
The physician should answer the following questions:

(a)  Does the Veteran have "additional disability" due to treatment with the prescribed medication Humira, to include dermatitis of the body, hands and/or feet?

Note:  "Additional disability" is determined by comparing a veteran's condition immediately before the beginning of treatment to the veteran's condition after such care-and each involved body part must be considered separately.  38 C.F.R. § 3.361.

(b)  If yes, then is the additional disability due to treatment with Humira a direct result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA?

(c)  If yes, then did VA treatment proximately cause additional disability, and (i) did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) did VA furnished the medical treatment without the Veteran's informed consent.

As part of his/her response, the physician should specifically address the following: 

(a)  Whether there was in fact disclosure to the Veteran of the possible side effects from the medication Humira.

(b)  Whether prescribing the medication Humira involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; the physician should address the Veteran's theory that VA's prescribing him the drug Humira was improper given that he is diagnosed and treated for heart disease.  The physician should specifically state whether Humira is contraindicated for patients with heart disorders.

All opinions must be supported by a complete rationale together with a discussion of the facts and medical principles involved.  If the requested opinions cannot be provided, the physician should so state and explain why an opinion cannot be provided.

3.  The Veteran should be scheduled for a VA examination by a cardiologist to ascertain the severity of his service-connected "ischemic heart disease (coronary artery disease" using the most recent Disability Benefits Questionnaire.  A complete history should be obtained.  All cardiac symptoms should be identified.  All studies and tests deemed appropriate to ascertain the severity of heart disability should be performed.  The claims folder should be reviewed and the review noted in the report.  In addition, the following questions should be answered:

(a)  Do you agree with the findings on VA examination of November 2013 VA examination that the Veteran does not have ischemic heart disease?  Please explain.

(b)  What are the symptoms associated with the Veteran's service-connected CAD and, if shown, ischemic heart disease?

(c)  What is the cardiac functional impairment associated with CAD and, if shown, ischemic heart disease?  Please explain.

(d)  Are test findings showing the Veteran's METs and/or LVEF valid indicators of the level of cardiac impairment associated with his CAD and, if shown, ischemic heart disease?  Please explain.

(e)  Is there a test or study best utilized to measure the functional impairment associated with the Veteran's CAD and, if so, why?

(f)  Does the Veteran have congestive heart failure, cardiac hypertrophy or dilatation, and/or other disorder of the heart associated with CAD and, if shown, ischemic heart disease?  Please explain.

(g)  Has the Veteran's service-connected CAD and, if shown, ischemic heart disease if shown been manifested by roughly the same symptoms and findings throughout this appeal (i.e. since April 2006)?  Please, explain.

It is noted that the Board seeks sufficient information to ensure that the appropriate disability evaluation is assigned.

The physician should provide a full description of the effects of the disability on the Veteran's ordinary activities and his ability to perform the mental and physical acts required for employment.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


